Title: 5 August., 5 August 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       5 August. The congress resolved that commanders of American naval vessels or privateers be allowed to enlist sailors taken from the enemy and that those who refuse enlistment be held and exchanged for American sailors; that Rufus Putnam be appointed an engineer with the rank of colonel and pay of $60 per month (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:630).
      